DETAILED ACTION
This is the initial Office action based on the application filed on May 13, 2019.
Claims 1-20 are pending.
For clarity of the prosecution history record, Claims 6, 13, and 18 recite the limitation “a fast-retrieval storage.” It is noted that the Applicant’s specification states that “[f]ast retrieval 142 may include solid state disk (SSD) storage with a high rate of retrieval” (page 4, paragraph [0015]). Thus, the term “fast-retrieval” appears to be described by the specification which provides a standard for ascertaining the requisite degree and one of ordinary skill in the art would be able to reasonably determine the scope of the claimed invention. Therefore, Claims 6, 13, and 18 meet the requirements of § 112(b).
For clarity of the prosecution history record, Claims 6, 13, and 18 recite the limitation “a slower retrieval storage.” It is noted that the Applicant’s specification states that “[s]low retrieval 144 may include slower-to-access non-volatile storage media such as hard drive disks (HDDs)” (page 4, paragraph [0015]). Thus, the term “slower retrieval” appears to be described by the specification which provides a standard for ascertaining the requisite degree and one of ordinary skill in the art would be able to reasonably determine the scope of the claimed invention. Therefore, Claims 6, 13, and 18 meet the requirements of § 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 13, 15-17, and 19 are objected to because of the following informalities:
Claims 1, 2, and 15 recite “each workload.” It should read -- each mailbox workload
--.
Claims 1-3, 15, and 19 recite “pre-determined, workload specific criteria.” It should read -- pre-determined, mailbox workload specific criteria --.
Claim 13 contains a typographical error: “wherein the pre-determined action includes” is repeated twice.
Claim 13 contains a typographical error: a colon (:) should be added after “one or more of.”
Claims 15 and 16 recite “each mailbox.” It should read -- each mailbox in the group of mailboxes --.
Claim 17 recites “each mailbox of the group of mailboxes.” It should read -- each mailbox in the group of mailboxes --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 recites the limitation “the provided last user action times.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the provided last user action time” for the purpose of further examination.
Claims 16-20 depend on Claim 15. Therefore, Claims 16-20 suffer the same deficiency as Claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 7 is directed to a system. However, the recited components of the system appear to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. The recited components of the system can be construed to cover software under the broadest reasonable interpretation. Therefore, the claimed system is ineligible subject matter under § 101.
Claims 8-14 depend on Claim 7 and do not cure the deficiency of Claim 7. Therefore, Claims 8-14 are rejected for the same reason set forth in the rejection of Claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0037359 (hereinafter “Callanan”) (cited in the IDS submitted on 10/01/2020).

As per Claim 1, Callanan discloses:
A method for managing a mailbox based on user activity, comprising:
receiving output signals from each of a plurality of mailbox workloads, the output signals indicative of user activity for each workload (paragraph [0015], “The first agent 102 at the email server 101 is run on the messages stored at the email database 104 to determine the activity on each user inbox (step 301). The first agent 102 returns a first list of inactive user inboxes (step 302) [receiving output signals from each of a plurality of mailbox workloads, the output signals indicative of user activity for each workload].”);
based on the received output signals, determining a last user action time using pre-determined, workload specific criteria (paragraph [0016], “In the exemplary embodiment, the administrator 110 reviews the second list to determine if any of the user inboxes on the second list has been inactive for at least a predetermined period of time (step 305) [based on the received output signals, determining a last user action time using pre-determined, workload specific criteria].”); and
performing a pre-determined action on the mailbox responsive to a lapsed duration from the last user action time increasing above a threshold (paragraph [0016], “Once the inactive user inbox has been on the second list for at least a predetermined period of time (step 305), the administrator rules 105 are applied to the user inbox (step 306) [performing a pre-determined action on the mailbox responsive to a lapsed duration from the last user action time increasing above a threshold].”; paragraph [0022], “… the administrator rules 105 can vary based on the role of the user within the organization. Here, the administrator 110 checks the organizational chart 111 to determine where the user falls in the organizational hierarchy. The administrator 110 then applies the administrator rules 105 accordingly. For example, the handling of messages for a user in the legal department is different than for a user in the human resources department, due to the different documentation requirements for each department. For another example, how a message is marked, moved or forwarded depends on the hierarchical level of the sender in the organization. If a message is received from someone higher up in the organizational hierarchy than the user, then the message can be flagged as important.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of US 2017/035739 (hereinafter “Jon”).

As per Claim 2, the rejection of Claim 1 is incorporated; and Callanan does not explicitly disclose:
for each workload, filtering the received output signals based on the predetermined, workload specific criteria;
storing a timestamp indicating a most recent user activity for each workload based on the filtered received output signals; and
determining the last user action time based on the most recent user activity for each workload.
However, Jon discloses:
for each workload, filtering received output signals based on predetermined, workload specific criteria (paragraph [0171], “As shown in FIG. 5A, the inbox folder view 502 also includes: a filter affordance 518a, which, when activated (e.g., with a contact), causes the messages, conversations, and/or bundles associated with the inbox folder to be filtered according to a set of filter criteria or a filter pane to be displayed …”);
storing a timestamp indicating a most recent user activity for each workload based on the filtered received output signals (paragraph [0173], “In FIG. 5A, the first row corresponds to a conversation 504a (e.g., with two messages). The first row includes: a timestamp of a most recently received message in the conversation 504a …”); and
determining a last user action time based on the most recent user activity for each workload (paragraph [0173], “In FIG. 5A, the first row corresponds to a conversation 504a (e.g., with two messages). The first row includes: a timestamp of a most recently received message in the conversation 504a …”).


As per Claim 4, the rejection of Claim 2 is incorporated; and Callanan further discloses:
responsive to a lapsed duration indicating a most recent user activity for a particular mailbox workload has increased above a threshold, performing a pre-determined workload action on the particular mailbox workload (paragraph [0016], “In the exemplary embodiment, the administrator 110 reviews the second list to determine if any of the user inboxes on the second list has been inactive for at least a predetermined period of time (step 305).” and “Once the inactive user inbox has been on the second list for at least a predetermined period of time (step 305), the administrator rules 105 are applied to the user inbox (step 306).”; paragraph [0022], “… the administrator rules 105 can vary based on the role of the user within the organization. Here, the administrator 110 checks the organizational chart 111 to determine where the user falls in the organizational hierarchy. The administrator 110 then applies the administrator rules 105 accordingly. For example, the handling of messages for a user in the legal department is different than for a user in the human resources department, due to the .
Callanan does not explicitly disclose:
from a timestamp.
However, Jon discloses:
from a timestamp (paragraph [0173], “In FIG. 5A, the first row corresponds to a conversation 504a (e.g., with two messages). The first row includes: a timestamp of a most recently received message in the conversation 504a …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jon into the teaching of Callanan to include “from a timestamp.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the time indicating a most recent user activity for a mailbox.

As per Claim 5, the rejection of Claim 1 is incorporated; and Callanan does not explicitly disclose:
storing an update timestamp indicating a most recent time when the last user action time was determined.
However, Jon discloses:
storing an update timestamp indicating a most recent time when a last user action time was determined (paragraph [0173], “In FIG. 5A, the first row corresponds to a .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jon into the teaching of Callanan to include “storing an update timestamp indicating a most recent time when the last user action time was determined.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the time indicating a most recent user activity for a mailbox.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of Jon as applied to Claim 2 above, and further in view of US 2019/0138637 (hereinafter “Hogan”).

As per Claim 3, the rejection of Claim 2 is incorporated; and Callanan further discloses:
wherein the output signals are captured via a signal capture platform and stored at the mailbox (paragraph [0012], “Referring to both FIGS. 1 and 2, the inbox monitor 112 at the email server 101 is run on the messages stored at the email database 104 to identify inactive user inboxes that do not have appropriate user rules 107 activated (step 201).”).
The combination of Callanan and Jon does not explicitly disclose:
wherein a scheduler is configured to periodically filter the stored output signals based on the predetermined, workload specific criteria.
However, Hogan discloses:
wherein a scheduler is configured to periodically filter stored output signals based on predetermined, workload specific criteria (paragraph [0116], “… retrieve content .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hogan into the combined teachings of Callanan and Jon to include “wherein a scheduler is configured to periodically filter the stored output signals based on the predetermined, workload specific criteria.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide an updated filtered content in a mailbox (Hogan, paragraph [0116]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of US 2005/0086347 (hereinafter “Deen”).

As per Claim 6, the rejection of Claim 1 is incorporated; and Callanan does not explicitly disclose:
wherein the pre-determined action includes one or more of: ceasing to pay maintenance costs for the mailbox, moving the mailbox off from a fast-retrieval storage to a slower retrieval storage, and moving the mailbox out of a user cache.
However, Deen discloses:
wherein a pre-determined action includes one or more of: ceasing to pay maintenance costs for a mailbox, moving the mailbox off from a fast-retrieval storage to a slower retrieval storage, and moving the mailbox out of a user cache (paragraph [0007], “… moving a user's mailbox may invalidate the user's local cache, and require a complete exchange of mailbox data to reconcile differences between the local cache and server mailbox data. A similar problem exists for any content cached on a user's local machine that is subject to being moved from one server to another, such as calendaring data, task data, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deen into the teaching of Callanan to include “wherein the pre-determined action includes one or more of: ceasing to pay maintenance costs for the mailbox, moving the mailbox off from a fast-retrieval storage to a slower retrieval storage, and moving the mailbox out of a user cache.” The modification would be obvious because one of ordinary skill in the art would be motivated to queue up changes made locally so that when a user is reconnected, the local changes will be reflected at the user’s mailbox (Deen, paragraph [0007]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0037359 (hereinafter “Callanan”) (cited in the IDS submitted on 10/01/2020) in view of US 2015/0365359 (hereinafter “Hasan”) and US 2011/0138079 (hereinafter “Esaka”).

As per Claim 7, Callanan discloses:
A system for managing a mailbox based on user activity, comprising:
a mailbox (Figure 1: 112) having a plurality of workloads, the mailbox configured to output signals indicative of user activity for each workload (paragraph [0015], “The first agent 102 at the email server 101 is run on the messages stored at the email database [the mailbox configured to output signals indicative of user activity for each workload].”);
a signal analysis platform (Figure 1: 101) configured to:
receive output signals from the mailbox (paragraph [0015], “The first agent 102 at the email server 101 is run on the messages stored at the email database 104 to determine the activity on each user inbox (step 301). The first agent 102 returns a first list of inactive user inboxes (step 302) [receive output signals from the mailbox].”); and
based on the received output signals, determine a last user action time based on pre-determined, workload specific criteria (paragraph [0016], “In the exemplary embodiment, the administrator 110 reviews the second list to determine if any of the user inboxes on the second list has been inactive for at least a predetermined period of time (step 305) [based on the received output signals, determine a last user action time based on pre-determined, workload specific criteria].”); and
one or more mailbox clients (Figure 1: 106) configured to:
perform a pre-determined action on the mailbox responsive to a lapsed duration from the received last user action time increasing above a threshold (paragraph [0016], “Once the inactive user inbox has been on the second list for at least a predetermined period of time (step 305), the administrator rules 105 are applied to the user inbox (step 306) [perform a pre-determined action on the mailbox responsive to a lapsed duration from the received last user action time increasing above a threshold].”; paragraph [0022], “… the administrator rules 105 can vary based on the role of the user within the organization. Here, the administrator 110 checks the organizational chart 111 to determine where the user falls in the . [Examiner’s Remarks: Note that Callanan discloses that the administrator rules are applied to the user inbox. Thus, one of ordinary skill in the art would readily comprehend that the email client performs the actions as defined by the administrator rules on the messages in the user inbox.]
Callanan does not explicitly disclose:
store the last user action time in a data structure.
However, Hasan discloses:
store a last user action time in a data structure (paragraph [0130], “In one embodiment when a user selects to open his inbox web page, the system queries the inbox table, which collects the titles and message IDs for every message in this user's inbox, as well as various metadata. In one embodiment, the metadata includes the date and time the message was sent, and in one embodiment it includes whether the message is unread or has been read before [store a last user action time in a data structure].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hasan into the teaching of Callanan to include “store the last user action time in a data structure.” The modification would be obvious because one of ordinary skill in the art would be motivated to 
The combination of Callanan and Hasan does not explicitly disclose:
receive the last user action time stored in the data structure.
However, Esaka discloses:
receive a last user action time stored in a data structure (paragraph [0056], “… the APP server processing unit 122, upon request from the client 200, creates data presence information including data name and last change time of the data for every data stored in the data storage 112 of the DB server 110. The data presence information is created every time transmission is requested from the client 200. The client 200 obtains the data presence information thereby to recognize a latest state of the data managed in the data storage 112 [receive a last user action time stored in a data structure].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Esaka into the combined teachings of Callanan and Hasan to include “receive the last user action time stored in the data structure.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a mailbox client to recognize a latest state of the last user action (Esaka, paragraph [0056]).

As per Claim 14, the rejection of Claim 7 is incorporated; and the combination of Callanan and Esaka does not explicitly disclose:
wherein the data structure includes one or more mailbox tables configured to store metadata associated with the mailbox.

wherein a data structure includes one or more mailbox tables configured to store metadata associated with a mailbox (paragraph [0130], “In one embodiment when a user selects to open his inbox web page, the system queries the inbox table, which collects the titles and message IDs for every message in this user's inbox, as well as various metadata. In one embodiment, the metadata includes the date and time the message was sent, and in one embodiment it includes whether the message is unread or has been read before.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hasan into the combined teachings of Callanan and Esaka to include “wherein the data structure includes one or more mailbox tables configured to store metadata associated with the mailbox.” The modification would be obvious because one of ordinary skill in the art would be motivated to send data to and read data from a database table in an attached database (Hasan, paragraph [0097]).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of Hasan and Esaka as applied to Claim 7 above, and further in view of US 2017/035739 (hereinafter “Jon”).

As per Claim 8, the rejection of Claim 7 is incorporated; and the combination of Callanan, Hasan, and Esaka does not explicitly disclose:
wherein the signal analysis platform is further configured to store an update timestamp in the data structure indicating a most recent time when the last user action time was determined.
However, Jon discloses:
wherein a signal analysis platform is further configured to store an update timestamp in a data structure indicating a most recent time when a last user action time was determined (paragraph [0173], “In FIG. 5A, the first row corresponds to a conversation 504a (e.g., with two messages). The first row includes: a timestamp of a most recently received message in the conversation 504a …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jon into the combined teachings of Callanan, Hasan, and Esaka to include “wherein the signal analysis platform is further configured to store an update timestamp in the data structure indicating a most recent time when the last user action time was determined.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the time indicating a most recent user activity for a mailbox.

As per Claim 12, the rejection of Claim 7 is incorporated; and the combination of Callanan, Hasan, and Esaka does not explicitly disclose:
a consumer interface configured to retrieve timestamps from the data structure responsive to receiving an inquiry from the one or more mailbox clients.
However, Jon discloses:
a consumer interface configured to retrieve timestamps from a data structure responsive to receiving an inquiry from one or more mailbox clients (paragraph [0170], “FIG. 5A illustrates displaying a folder view 502 associated with an inbox folder within the display area 501 of the device 100. For example, the inbox folder is one of a plurality of folders associated with an electronic mail (email) and/or messaging application.”; paragraph [0173], “In FIG. 5A, the first row corresponds to a conversation 504a (e.g., with two messages). The first row includes: a timestamp of a most recently received message in the conversation 504a …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jon into the combined teachings of Callanan, Hasan, and Esaka to include “a consumer interface configured to retrieve timestamps from the data structure responsive to receiving an inquiry from the one or more mailbox clients.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the time indicating a most recent user activity for a mailbox.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of Hasan and Esaka as applied to Claim 7 above, and further in view of US 2019/0138637 (hereinafter “Hogan”).

As per Claim 9, the rejection of Claim 7 is incorporated; and Callanan further discloses:
wherein the mailbox further includes:
a signal capture platform configured to store the received output signals (paragraph [0012], “Referring to both FIGS. 1 and 2, the inbox monitor 112 at the email server .
The combination of Callanan, Hasan, and Esaka does not explicitly disclose:
wherein the signal analysis platform includes a scheduler configured to periodically filter the stored, received output signals based on the pre-determined, workload specific criteria.
However, Hogan discloses:
wherein a signal analysis platform includes a scheduler configured to periodically filter stored, received output signals based on pre-determined, workload specific criteria (paragraph [0116], “… retrieve content from the content database; filter the content based on contextual criteria related to at least one quality measure; reduce the filtered content to a quantity N entries and store the reduced and filtered N entries in the second database, wherein the content is automatically re-filtered on a periodic basis to provide an updated N entries to overwrite the N entries in the second database …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hogan into the combined teachings of Callanan, Hasan, and Esaka to include “wherein the signal analysis platform includes a scheduler configured to periodically filter the stored, received output signals based on the pre-determined, workload specific criteria.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide an updated filtered content in a mailbox (Hogan, paragraph [0116]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of Hasan, Esaka, and Hogan as applied to Claim 9 above, and further in view of Jon.

As per Claim 10, the rejection of Claim 9 is incorporated; and the combination of Callanan, Hasan, Esaka, and Hogan does not explicitly disclose:
wherein the scheduler is further configured to:
for each workload, store a workload specific timestamp indicating a most recent user activity for each workload based on the filtered, stored, received output signals, and wherein the last user action time is determined based on the most recent user activity for each workload.
However, Jon discloses:
wherein a scheduler is further configured to:
for each workload, store a workload specific timestamp indicating a most recent user activity for each workload based on filtered, stored, received output signals (paragraph [0171], “As shown in FIG. 5A, the inbox folder view 502 also includes: a filter affordance 518a, which, when activated (e.g., with a contact), causes the messages, conversations, and/or bundles associated with the inbox folder to be filtered according to a set of filter criteria or a filter pane to be displayed …”; paragraph [0173], “In FIG. 5A, the first row corresponds to a conversation 504a (e.g., with two messages). The first row includes: a timestamp of a most recently received message in the conversation 504a …”), and
wherein a last user action time is determined based on the most recent user activity for each workload (paragraph [0173], “In FIG. 5A, the first row corresponds to a .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jon into the combined teachings of Callanan, Hasan, Esaka, and Hogan to include “wherein the scheduler is further configured to: for each workload, store a workload specific timestamp indicating a most recent user activity for each workload based on the filtered, stored, received output signals, and wherein the last user action time is determined based on the most recent user activity for each workload.” The modification would be obvious because one of ordinary skill in the art would be motivated to cause messages, conversations, and/or bundles associated with an inbox folder to be filtered according to a set of filter criteria (Jon, paragraph [0171]).

As per Claim 11, the rejection of Claim 10 is incorporated; and Callanan further discloses:
wherein the one or more mailbox clients are further configured to:
perform a pre-determined workload action on a particular mailbox workload responsive to a lapsed duration indicating a most recent user activity for the particular mailbox workload increasing above a threshold (paragraph [0016], “In the exemplary embodiment, the administrator 110 reviews the second list to determine if any of the user inboxes on the second list has been inactive for at least a predetermined period of time (step 305).” and “Once the inactive user inbox has been on the second list for at least a predetermined period of time (step 305), the administrator rules 105 are applied to the user inbox (step 306).”; paragraph [0022], “… the administrator rules 105 can vary based on the role of the user within .
The combination of Callanan, Hasan, Esaka, and Hogan does not explicitly disclose:
from a timestamp.
However, Jon discloses:
from a timestamp (paragraph [0173], “In FIG. 5A, the first row corresponds to a conversation 504a (e.g., with two messages). The first row includes: a timestamp of a most recently received message in the conversation 504a …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jon into the combined teachings of Callanan, Hasan, Esaka, and Hogan to include “from a timestamp.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the time indicating a most recent user activity for a mailbox.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of Hasan and Esaka as applied to Claim 7 above, and further in view of US 2005/0086347 (hereinafter “Deen”).

As per Claim 13, the rejection of Claim 7 is incorporated; and the combination of Callanan, Hasan, and Esaka does not explicitly disclose:
wherein the pre-determined action includes one or more of ceasing to pay maintenance costs for the mailbox, moving the mailbox off from a fast-retrieval storage to a slower retrieval storage, and moving the mailbox out of a user cache.
However, Deen discloses:
wherein a pre-determined action includes one or more of ceasing to pay maintenance costs for a mailbox, moving the mailbox off from a fast-retrieval storage to a slower retrieval storage, and moving the mailbox out of a user cache (paragraph [0007], “… moving a user's mailbox may invalidate the user's local cache, and require a complete exchange of mailbox data to reconcile differences between the local cache and server mailbox data. A similar problem exists for any content cached on a user's local machine that is subject to being moved from one server to another, such as calendaring data, task data, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deen into the combined teachings of Callanan, Hasan, and Esaka to include “wherein the pre-determined action includes one or more of ceasing to pay maintenance costs for the mailbox, moving the mailbox off from a fast-retrieval storage to a slower retrieval storage, and moving the mailbox out of a user cache.” The modification would be obvious because one of ordinary skill in the art would be motivated to queue up changes made locally so that when a user is reconnected, the local changes will be reflected at the user’s mailbox (Deen, paragraph [0007]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0037359 (hereinafter “Callanan”) (cited in the IDS submitted on 10/01/2020) in view of US 2011/0138079 (hereinafter “Esaka”).

As per Claim 15, Callanan discloses:
A method for managing a group of mailboxes based on user activity, comprising:
for each mailbox in the group of mailboxes, receiving output signals from each of a plurality of mailbox workloads, the output signals indicative of user activity for each workload (paragraph [0015], “The first agent 102 at the email server 101 is run on the messages stored at the email database 104 to determine the activity on each user inbox (step 301). The first agent 102 returns a first list of inactive user inboxes (step 302) [for each mailbox in the group of mailboxes, receiving output signals from each of a plurality of mailbox workloads, the output signals indicative of user activity for each workload].”);
based on the received output signals, determining a last user action time for each mailbox using pre-determined, workload specific criteria (paragraph [0016], “In the exemplary embodiment, the administrator 110 reviews the second list to determine if any of the user inboxes on the second list has been inactive for at least a predetermined period of time (step 305) [based on the received output signals, determining a last user action time for each mailbox using pre-determined, workload specific criteria].”); and
at the mailbox client, performing a pre-determined action on each mailbox in the group of mailboxes based on a provided last user action time (paragraph [0016], “Once the inactive user inbox has been on the second list for at least a predetermined period of time (step 305), the administrator rules 105 are applied to the user inbox (step 306) [at the mailbox client, performing a pre-determined action on each mailbox in the group of mailboxes based on a provided last user action time].”; paragraph [0022], “… the administrator rules 105 can vary based on the role of the user within the organization. Here, the administrator 110 checks the organizational chart 111 to determine where the user falls in the organizational hierarchy. The administrator 110 then applies the administrator rules 105 accordingly. For example, the handling of messages for a user in the legal department is different than for a user in the human resources department, due to the different documentation requirements for each department. For another example, how a message is marked, moved or forwarded depends on the hierarchical level of the sender in the organization. If a message is received from someone higher up in the organizational hierarchy than the user, then the message can be flagged as important.”). [Examiner’s Remarks: Note that Callanan discloses that the administrator rules are applied to the user inbox. Thus, one of ordinary skill in the art would readily comprehend that the email client performs the actions as defined by the administrator rules on the messages in the user inbox.]
Callanan discloses “a mailbox client,” “a last user action time,” and “each mailbox in a group of mailboxes,” but Callanan does not explicitly disclose:
receiving an inquiry from a mailbox client requesting each last user action time for each mailbox in the group of mailboxes; and
providing each last user action time for each mailbox in the group of mailboxes to the mailbox client.
However, Esaka discloses:
receiving an inquiry from a client requesting each last action time (paragraph [0056], “… the APP server processing unit 122, upon request from the client 200, creates data [receiving an inquiry from a client requesting each last action time]. The data presence information is created every time transmission is requested from the client 200. The client 200 obtains the data presence information thereby to recognize a latest state of the data managed in the data storage 112.”); and
providing each last action time to the client (paragraph [0056], “… the APP server processing unit 122, upon request from the client 200, creates data presence information including data name and last change time of the data for every data stored in the data storage 112 of the DB server 110. The data presence information is created every time transmission is requested from the client 200. The client 200 obtains the data presence information thereby to recognize a latest state of the data managed in the data storage 112 [providing each last action time to the client].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Esaka into the teaching of Callanan to include “receiving an inquiry from a mailbox client requesting each last user action time for each mailbox in the group of mailboxes; and providing each last user action time for each mailbox in the group of mailboxes to the mailbox client.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a mailbox client to recognize a latest state of the last user action (Esaka, paragraph [0056]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of Esaka as applied to Claim 15 above, and further in view of US 2017/035739 (hereinafter “Jon”).

As per Claim 16, the rejection of Claim 15 is incorporated; and the combination of Callanan and Esaka discloses “an inquiry from a mailbox client” and Callanan further discloses:
requests one or more sets of workload specific signals for one or more workloads within each mailbox (paragraph [0015], “The first agent 102 at the email server 101 is run on the messages stored at the email database 104 to determine the activity on each user inbox (step 301). The first agent 102 returns a first list of inactive user inboxes (step 302).”).
The combination of Callanan and Esaka does not explicitly disclose:
timestamps indicating a most recent user activity.
However, Jon discloses:
timestamps indicating a most recent user activity (paragraph [0173], “In FIG. 5A, the first row corresponds to a conversation 504a (e.g., with two messages). The first row includes: a timestamp of a most recently received message in the conversation 504a …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jon into the combined teachings of Callanan and Esaka to include “timestamps indicating a most recent user activity.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the time indicating a most recent user activity for a mailbox.

As per Claim 17, the rejection of Claim 16 is incorporated; and Callanan further discloses:
performing a predetermined workload action on a particular mailbox workload for each mailbox of the group of mailboxes indicating the most recent user activity for the particular mailbox workload (paragraph [0016], “In the exemplary embodiment, the administrator 110 reviews the second list to determine if any of the user inboxes on the second list has been inactive for at least a predetermined period of time (step 305).” and “Once the inactive user inbox has been on the second list for at least a predetermined period of time (step 305), the administrator rules 105 are applied to the user inbox (step 306).”; paragraph [0022], “… the administrator rules 105 can vary based on the role of the user within the organization. Here, the administrator 110 checks the organizational chart 111 to determine where the user falls in the organizational hierarchy. The administrator 110 then applies the administrator rules 105 accordingly. For example, the handling of messages for a user in the legal department is different than for a user in the human resources department, due to the different documentation requirements for each department. For another example, how a message is marked, moved or forwarded depends on the hierarchical level of the sender in the organization. If a message is received from someone higher up in the organizational hierarchy than the user, then the message can be flagged as important.”).
The combination of Callanan and Esaka does not explicitly disclose:
based on a timestamp.
However, Jon discloses:
based on a timestamp (paragraph [0173], “In FIG. 5A, the first row corresponds to a conversation 504a (e.g., with two messages). The first row includes: a timestamp of a most recently received message in the conversation 504a …”).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of Esaka as applied to Claim 15 above, and further in view of US 2005/0086347 (hereinafter “Deen”).

As per Claim 18, the rejection of Claim 15 is incorporated; and the combination of Callanan and Esaka does not explicitly disclose:
wherein the pre-determined action includes one or more of: ceasing to pay maintenance costs for the group of mailboxes, moving the group of mailboxes from a fast-retrieval storage to a slower retrieval storage, and moving the group of mailboxes out of a cache.
However, Deen discloses:
wherein a pre-determined action includes one or more of: ceasing to pay maintenance costs for a group of mailboxes, moving the group of mailboxes from a fast-retrieval storage to a slower retrieval storage, and moving the group of mailboxes out of a cache (paragraph [0007], “… moving a user's mailbox may invalidate the user's local cache, and require a complete exchange of mailbox data to reconcile differences between the local cache and server mailbox data. A similar problem exists for any content cached on a user's local .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deen into the combined teachings of Callanan and Esaka to include “wherein the pre-determined action includes one or more of: ceasing to pay maintenance costs for the group of mailboxes, moving the group of mailboxes from a fast-retrieval storage to a slower retrieval storage, and moving the group of mailboxes out of a cache.” The modification would be obvious because one of ordinary skill in the art would be motivated to queue up changes made locally so that when a user is reconnected, the local changes will be reflected at the user’s mailbox (Deen, paragraph [0007]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of Esaka as applied to Claim 15 above, and further in view of US 2019/0138637 (hereinafter “Hogan”).

As per Claim 19, the rejection of Claim 15 is incorporated; and Callanan further discloses:
wherein the output signals are captured via a signal capture platform and stored at each mailbox in the group of mailboxes (paragraph [0012], “Referring to both FIGS. 1 and 2, the inbox monitor 112 at the email server 101 is run on the messages stored at the email database 104 to identify inactive user inboxes that do not have appropriate user rules 107 activated (step 201).”).
The combination of Callanan and Esaka does not explicitly disclose:
wherein a scheduler is configured to periodically filter the stored output signals based on the pre-determined, workload specific criteria.
However, Hogan discloses:
wherein a scheduler is configured to periodically filter stored output signals based on pre-determined, workload specific criteria (paragraph [0116], “… retrieve content from the content database; filter the content based on contextual criteria related to at least one quality measure; reduce the filtered content to a quantity N entries and store the reduced and filtered N entries in the second database, wherein the content is automatically re-filtered on a periodic basis to provide an updated N entries to overwrite the N entries in the second database …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hogan into the combined teachings of Callanan and Esaka to include “wherein a scheduler is configured to periodically filter the stored output signals based on the pre-determined, workload specific criteria.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide an updated filtered content in a mailbox (Hogan, paragraph [0116]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Callanan in view of Esaka and Hogan as applied to Claim 19 above, and further in view of Jon.

As per Claim 20, the rejection of Claim 19 is incorporated; and Callanan discloses “each mailbox in a group of mailboxes,
storing an update timestamp indicating a most recent time when the last user action time was determined for each mailbox in the group of mailboxes.
However, Jon discloses:
storing an update timestamp indicating a most recent time when a last user action time was determined (paragraph [0173], “In FIG. 5A, the first row corresponds to a conversation 504a (e.g., with two messages). The first row includes: a timestamp of a most recently received message in the conversation 504a …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jon into the combined teachings of Callanan, Esaka, and Hogan to include “storing an update timestamp indicating a most recent time when the last user action time was determined for each mailbox in the group of mailboxes.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the time indicating a most recent user activity for a mailbox.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2004/0199663 (hereinafter “Horvitz”) discloses facilitating communication and collaboration by considering the timing of a user's activities on one or more clients via accessing, from a centralized server, information about the user's client-server interactions.
US 2011/0153753 (hereinafter “Childress”) discloses preserving e-mail messages.
US 2019/0182063 (hereinafter “Singh”) discloses protecting mailboxes in computer-implemented conferencing systems.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191